DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Devin Looijen on 2/4/2022.
The application has been amended as follows: 
-Claim 1: A main landing gear of an aircraft comprising:
a shock strut coupled to a truck with one or more wheels;
a trunnion pivotally connected to a bulkhead of a fuselage of the aircraft and configured to pivotally couple the shock strut with the bulkhead while attached to a forward-facing wall of the bulkhead;
a folding brace extending from the shock strut in a forward direction toward a nose of the aircraft and configured to stabilize the shock strut; and
a retraction actuator, disposed directly above the trunnion, configured to pivot the shock strut about the trunnion to retract the one or more wheels in the forward direction toward the nose and up toward the fuselage of the aircraft,
wherein the retraction actuator is directly coupled with a retraction horn of the trunnion that projects in a forward direction, and is configured to retract a rod to apply torque directly to the retraction horn of the trunnion, and
the forward-facing wall of the bulkhead of the fuselage and a rear-facing wall of the bulkhead of the fuselage are both within a same compartment at a body fairing of the aircraft. - -; 

Claim 3 is cancelled; 
-Claim 8: A method of retracting a main landing gear of an aircraft, the method comprising:
mounting a trunnion on an aft side of a shock strut, the shock strut attached with a truck having one or more main wheels;
pivotally coupling the shock strut with a bulkhead of a fuselage of the aircraft by pivotally attaching the trunnion to a forward-facing wall of the bulkhead;
attaching a folding brace to the shock strut to project forward from the shock strut; and
pivoting the shock strut via the trunnion, by operation of a retraction actuator disposed directly above the trunnion, in a direction forward from the bulkhead to retract the one or more main wheels forward toward a nose and up toward a fuselage of the aircraft,
wherein the retraction actuator is directly coupled with a retraction horn of the trunnion that projects in a forward direction, and is configured to retract a rod to apply torque directly to the retraction horn of the trunnion, and
the forward-facing wall of the bulkhead of the fuselage and a rear-facing wall of the bulkhead of the fuselage are both within a same compartment at a body fairing of the aircraft. - -;
Claim 9 is cancelled; 
-Claim 14: An aircraft comprising:
a pair of main landing gears, each main landing gear comprising:
a shock strut coupled to a truck with one or more wheels;
a trunnion pivotally connected to a forward-facing wall of a bulkhead of a fuselage of the aircraft and configured to pivotally couple the shock strut with the bulkhead;
a folding brace extending from the shock strut in a forward direction toward a nose of the aircraft and configured to stabilize the shock strut; and

the forward-facing wall of the bulkhead of the fuselage and a rear-facing wall of the bulkhead of the fuselage are both within a same compartment at a body fairing of the aircraft. - -; 
Claim 16 is cancelled; 

-Claim 17: The aircraft of claim 14 wherein:
the bulkhead is attached with a wing support sponson of the aircraft, and
the shock strut pivots from the bulkhead in the forward direction. - -; 

Allowable Subject Matter
Claims 1-2, 4-8, 10-15, and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The best prior art of record for teaching the limitations of claims 1, 8, and 14 are Fortier (US 20190144104 A1), Watts (US 3904153 A), and Otto (US 20140197277 A1). While these three references in combination do teach the limitations of claims, 1, 8, and 14, they do not teach the claims 3, 9, and 16. Watter (US 2405918 A) teaches a bulkhead wherein the forward-facing wall of the bulkhead of the fuselage and a rear-facing wall of the bulkhead of the fuselage are both within a same compartment (Fig. 3), but does not teach the fairing, and the landing gear is for a nose gear rather than a main gear. Therefore, the prior art of record does not render obvious a combination of references for teaching the limitations of claims 3, 9, and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642